Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Collin Harris on 19 July 2021.

The application has been amended as follows:  
Claim 11 (Amended)  line 13, was “a key hole at a first end of the hollow cylindrical member, and” has been replaced with --a key hole at the first end of the hollow cylinder member leading to a lock cylinder, and--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 11 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible 
Myslicki (US 5,046,768) shows: a system for opening and closing a vehicle hood, comprising:   a manual maneuvering element (40; Myslicki) including a cylindrical member (28; Myslicki)  that is rotatable around an axis (Fig.2, vertical; Myslicki) to control positioning of the hood on a vehicle body and 
an actuating element (36; Myslicki) extending out from the cylindrical member in a direction substantially perpendicular to the axis of the cylindrical member; and 
a mechanism (80; Myslicki)  for locking and unlocking the manual maneuvering element that is separate from the manual maneuvering element and configured to rotate around an axis (82; Myslicki) independently from the manual maneuvering                                                                                                                                                                                                                                                                                                                        element, the mechanism for locking and unlocking comprises: 
a connecting module(46; Myslicki)  formed by a hollow cylindrical member, 
a control device (48,50; Myslicki)  positioned within the hollow cylindrical member and including a key hole at a first end of the hollow cylindrical member, and a movable arm (32; Myslicki) rotatably attached to a second end of the hollow cylindrical member, and the movable arm is rotatable to directly contact the cylindrical member of the manual maneuvering element to prevent rotation of the manual maneuvering element.
Myslicki fails to show: a lock cylinder.
Solow (US 3,347,071) shows: a lock cylinder, hood locking means.
Dlgatch (US 2,723,552) shows: a lock cylinder, locking device for automobile hood latches.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/T.L.N./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675